Citation Nr: 0405842	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  02-19 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse 


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from February 1972 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  


FINDING OF FACT

The veteran is not shown to have major depression that is 
etiologically related to active service. 


CONCLUSION OF LAW

Major depression was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f)(3) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a July 2001 letter and rating 
decision of the evidence needed to substantiate her claim, 
and she was provided an opportunity to submit such evidence.  
Moreover, in an October 2002 statement of the case, the RO 
notified the veteran of regulations pertinent to service 
connection claims, informed her of the reasons why her claim 
had been denied, and provided her additional opportunities to 
present evidence and argument in support of her claim.  In 
letters issued in April 2000 and April 2001, the RO informed 
the veteran of additional information needed in support of 
her claim of entitlement to service connection for major 
depression, to include as a result of in-service personal 
assault, including potential alternative sources of evidence, 
the full names of the individuals involved in the alleged 
incidents, particularly, that of the fellow servicewoman who 
was allegedly raped and then killed after reporting the rape, 
statements from family members, friends, roommates, 
servicemembers and clergy, copies of personal diaries and 
letters, a complete medical history of her psychiatric 
problems, the names and addresses of all medical providers 
and counselors who treated her for those problems, and 
service evidence showing behavioral changes following the 
incidents.  The veteran was also informed that a failure to 
provide such information might have an adverse effect on her 
claim.

In a January 2003 letter, the veteran was informed of VA's 
duty to obtain evidence on her behalf.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of her duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received. 

The Board notes that the United States Court of Appeals for 
Veterans Claims, in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, veteran filed her claim in July 1999 and 
the RO issued its rating decision in July 2001.  While the 
veteran was not provided noticed of the VCAA and VA's duty to 
assist her in the development of her claim until January 
2003, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  The 
January 2003 letter detailed what evidence was needed to 
substantiate the veteran's claim and VA's duty to assist the 
veteran in obtaining that evidence.  Following the January 
2003 letter, the RO, upon a review of the complete 
evidentiary record, readjudicated the veteran's claim of 
entitlement to service connection for major depression.  
Moreover, the Board notes that it is required to review the 
evidence of record on a de novo basis without providing any 
deference to the Agency of Original Jurisdiction's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  As such, all the VCAA requires is that the duty 
to notify is satisfied and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical and personnel records have been 
received, as have private medical reports.  The veteran's VA 
outpatient treatment records and hospitalization reports have 
also been received.  Moreover, the veteran was provided with 
a VA examination in October 1995.  Finally, for the purpose 
of endeavoring to verify the veteran's alleged in-service 
assaults, the RO contacted personnel from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
(formerly the U.S. Army and Joint Services Environmental 
Support Group) and the U.S. Army Crime Records Center, who 
responded to the RO's inquiries by letters received in June 
2000 and December 2000.  The veteran has not reported, and 
Board is not aware of, any other outstanding evidence that 
needs to be obtained in support of the veteran's claim.

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  



B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those given at the April 1999 personal hearing; lay 
statements; service medical and personnel records; VA 
outpatient treatment and hospitalization reports; and private 
medical records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence including that 
submitted by the veteran will be summarized where 
appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

With respect to a claim for post-traumatic stress disorder 
based on the occurrence of an in-service assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the in-service incident.  
Although the claim now under consideration does not involve 
post-traumatic stress disorder (PTSD), the appellant has 
alleged that her major depression is the result of traumatic 
events including personal assaults.  Therefore, the 
considerations that are applicable to PTSD claims involving 
personal assault are also applicable here.   Examples of 
evidence that may be used to corroborate PTSD personal 
assault allegations include, but are not limited to: records 
from law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of a stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  VA may submit any evidence that it receives 
to an appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal assault 
occurred.  See 38 C.F.R. § 3.304(f)(3) (2003).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran contends that she has major depression as a 
result of several in-service personal assaults.  In 
particular, she claims that she was raped and sexually 
harassed during active service, causing her current major 
depression.  As such, she has filed a claim of entitlement to 
service connection for the disorder.  

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

The Board initially notes that in the absence of 
corroboration in the veteran's service records and when there 
is nothing in the available records that is inconsistent with 
other evidence, the Board must assess the credibility and 
probative value of the other evidence.  However, in this 
case, there is an absence of corroboration in the veteran's 
service records and there are several inconsistencies in the 
other evidence.  The Board notes further that since the 
veteran first claimed that she experienced personal assault 
in service, she has repeatedly and significantly varied the 
description of the alleged traumatic incidents.

At her April 1972 service induction examination, the veteran 
reported no psychiatric disorders and denied having nervous 
trouble of any sort, depression, or excessive worry.  An 
April 1976 notation indicated that the veteran was seen at 
the mental hygiene clinic.  In an undated report, she was 
diagnosed with depression after noting that she was crying 
and wanted to "go home."  She was again diagnosed with 
depression in April 1977.  At separation in March 1977, the 
veteran reported having "nervous trouble."  

Service personnel records reflect that in 1973, the veteran 
was given an Article 15 for wrongfully and unlawfully making 
a false statement under oath.  In 1975, she was given an 
Article 15 for being disrespectful toward a superior 
noncommissioned officer, who was then in the execution of her 
office.  On several occasions during service, the veteran was 
praised and recommended for advancement.  

The veteran first described her alleged in-service personal 
assault during VA outpatient treatment in December 1993.  At 
that time, she reported that she experienced sexual and 
verbal abuse and sexual harassment during service by various 
individuals by whom she was outranked, including an overseas 
Army doctor and other military and VA doctors.  She also 
stated that she had never reported the incidents because she 
feared reprisal and not being believed.  She did not 
specifically mention that she had been raped.  During a 
subsequent visit with the same social worker later that month 
and in a February 1995 statement, however, the veteran again 
reported being sexually assaulted during active service.  
However, at that time, she indicated that it was at the hand 
of a military physician (an obstetrician) during an 
examination.  In the written statement received in February 
1995, she also indicated that this examination occurred in 
1975, after she was raped in her barracks at Fort McLellan by 
another individual and became pregnant, and that she was not 
able to report this rape because the "one who raped [her]" 
threatened her life.  During her outpatient treatment and in 
various statements, the veteran reported additional rapes, 
earlier dates, different locations, and different reasons for 
which she did not report the incidents, described the 
attackers differently, and occasionally, identified pre-
service and post-service, rather than in-service, personal 
assaults.  The veteran was diagnosed with several disorders 
during her treatment, specifically, an adjustment disorder, 
depression, major depression, and post-traumatic stress 
disorder (PTSD) by history.

During a VA psychological evaluation in November 1994, the 
veteran reported only one in-service incident: being forced 
to have sexual relations with her commanding officer, a 
colonel, in exchange for an honorable discharge.  She stated 
that she consented and described this as a traumatic event 
for her.  She further asserted that within 72 hours of her 
consent, she was granted an honorable discharge and returned 
to the United States.  At an October 1995 VA examination, she 
reported that a sergeant, who was her commanding officer in 
Japan, told her he would let her out of service if she would 
have sex with her; however, she stated that instead she had 
her grandmother get in touch with the Red Cross saying that 
she was ill and needed to be home, and that as a result of 
this action that she was released from service.

In November 1994, the veteran was hospitalized following an 
attempted suicide.  It was noted that she had recently lost 
her father, her 16-year old daughter was prostituting, and 
she had been having problems with her mother.  She was again 
hospitalized in hospitalized in April and May 1995.  It was 
noted that she had depression, suicidal ideation, periods of 
crying, poor sleep with difficulty going to work, and 
feelings of hopelessness.  She also reported hypervigilance 
in relation to "military related sexual trauma."  

During outpatient treatment at a VA mental health clinic in 
May 1995, the veteran reported that she told her commanding 
officer about the doctor who was sexually abusive, but the 
officer told the veteran to keep seeing the same doctor 
during her pregnancy.

During a VA mental disorders examination in October 1995, the 
veteran reported, in part, that she was raped once in her 
barracks, and sexually assaulted by an Army gynecologist.  
She also indicated that she did not report the rape because 
another girl who had previously reported a rape had been 
discharged two days later.  The examiner was unable to find 
any substantiation for the veteran's in-service allegations. 

At her May 1996 personal hearing, the veteran reported that 
she had been raped in her barracks on nine occasions by 
several white men.  She asserted that the attacks occurred 
during basic training in 1972.  She allegedly did not report 
any of the incidents to military authorities because of the 
potential for discrimination since she was a black woman.  
She did reportedly, however, tell a priest and her 
grandmother, who is now deceased.  She further stated that 
she wrote about the incidents in a letter to her grandmother, 
but that the letter was not delivered to her grandmother.  
Later during the hearing, she stated that she could not find 
the letter. 

During a private psychiatric evaluation in February 1996, the 
veteran reported that she had flashbacks from her time in the 
military, but did not indicate that she was sexually 
assaulted during that time.  Instead, she reported being 
sexually abused during childhood by two uncles and men her 
mother brought home.  She was diagnosed with PTSD, 
generalized anxiety disorder with panic attacks, and 
dissociative disorder. 

During VA outpatient treatment in January 1998, the veteran 
reported that she was raped by a noncommissioned officer and 
did not report the rape because another victim of the same 
attacker, the veteran's friend, had done so and was killed.

During the April 1999 videoconference hearing before the 
undersigned, the veteran again reported sexual abuse by an 
Army doctor and her commanding officer.  She also testified 
that, in 1972, she was raped three or four times during basic 
training and at another time in her barracks at Fort 
McCullough.  She also stated that she was sexually abused by 
a physician during service and had sexual relations with her 
commanding officer to obtain an honorable discharge.  She 
also testified that the rapists threatened her with 
harassment and/or death if she reported the incidents, and 
that, although she did report the incidents to a Captain 
[redacted] and Sergeant [redacted] in 1975, she never 
received a response.  She indicated that she also told her 
grandmother about the incidents and a chaplain in Germany, 
where she was transferred after the rapes occurred.  The 
veteran also testified that she had undergone hypnosis in 
1986 to assist in recalling her in-service traumatic events.  
However, VA outpatient treatment records from the VA Medical 
Center in Battle Creek, Michigan do not show that such 
hypnosis actually occurred.  

During a private initial rehabilitation evaluation and 
employability assessment in May 2000, the veteran reported 
only two in-service incidents of molestation, one that 
occurred in May 1992 and another that occurred in 1975.

Finally, in an October 2002 VA opinion, the examiner opined 
that there was no relationship between the veteran's current 
depression and the in-service notation of depression in April 
1977.  He stated that the in-service notation was made in 
reference to the veteran's pregnancy and there was no 
evidence of a follow-up examination.  The examiner also found 
no substantiation of the veteran's allegations of in-service 
sexual abuse.  He noted that that on December 1993, the 
veteran overdosed reportedly in response to her husband's 
harassment and her mother's interference.  Subsequently, her 
present state has likewise been precipitated by then-current 
life stresses such as the reported prostituting of a 
daughter, financial difficulties, problems with her mother, 
loss of her father, etc.  The examiner asserted that the 
absence of psychiatric symptoms from 1977 to 1993 supported 
his conclusion that the transient depression alluded to in 
the note of April 1977 was related to her pregnant state and 
resolved without the need for psychiatric intervention.  He 
opined that there was no evident recurrent depressive state 
until new environmental stressors unrelated to that transient 
episode in 1977 precipitated a bout of depression causally 
unrelated to that of 1977.  Likewise, subsequent depressive 
states have been causally related to current stresses.  

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim and finds that a 
preponderance of the evidence is against finding that the 
veteran has major depression that is etiologically related to 
active service.  While the veteran has been diagnosed with 
depression on several occasions, there is no competent 
evidence that her current depressive symptoms are related to 
the in-service notations of depression in April 1977.  In 
addition, the Board finds no objective evidence linking the 
veteran's major depression to any alleged in-service personal 
or sexual assaults.  

While the claims file contains medical reports describing 
some of the in-service assaults, the descriptions recorded 
therein represent the veteran's reported histories of the 
incidents and as noted above, are not corroborated by other 
evidence of record.  Although medical professionals recorded 
these histories, they made no reference to any credible 
supporting evidence that the events as described by the 
veteran actually occurred.  The Board finds that these 
opinions appear to be based on history provided by the 
veteran, without regard to available records.  Consequently, 
the opinion can be no better than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229 (1993); Coghill v. 
Brown, 8 Vet. App. 342 (1995).

On the contrary, the October 2002 VA examiner specifically 
stated that there was "no relationship" between the 
veteran's current depression and the in-service notation of 
depression in April 1977.  The examiner further stated that 
he found "no substantiation" of the veteran's allegations 
of in-service sexual abuse.  Instead, the examiner asserted 
that the veteran's major depression was likely related to the 
reported prostituting of her daughter, financial problems, 
difficulties with her mother, the loss of her father and the 
harassment of her husband.  He also noted that the absence of 
psychiatric symptoms from the veteran's separation from 
active service in 1977 to her 1993 reports support his 
conclusion that her current depressive symptoms are not 
etiologically related to active service.  The Board notes 
that the examiner conducted a "comprehensive" review of the 
veteran's "exhaustive" record.  Of note, the October 1995 
VA examiner also found no substantiation of the veteran's 
allegations of in-service sexual abuse. 

Finally, the Board finds that there is no additional evidence 
of record corroborating that the alleged in-service assaults 
occurred.  First, in letters received in June 2000 and 
December 2000, personnel from USASCRUR and the U.S. Army 
Crime Records Center indicated that there were no records of 
the alleged traumatic incidents.  Second, although the 
veteran has indicated that she reported some of the incidents 
to two fellow servicewomen, a chaplain and a priest, because 
the veteran did not identify these individuals to the extent 
necessary to verify the incidents, VA could not secure 
statements from these individuals.  VA also did not secure 
records from law enforcement authorities and/or rape crisis 
centers, but given that the veteran allegedly never reported 
the traumatic incidents to anyone other than those 
individuals that were previously mentioned, there are likely 
no such records in existence.  Third, the veteran's service 
medical and personnel records reflect no evidence of behavior 
changes following the veteran's claimed assaults.  In fact, 
these records show that, with the exception of the two 
Article 15s she received, the veteran consistently performed 
her duties in a satisfactory manner and received letters of 
commendation based on that performance.  She was seen once 
for depression, but was noted to be pregnant at that time.  
She was also seen for pregnancy, and for suspicion of being 
pregnant, but was also married and did not indicate that her 
spouse was not the father.  She was also seen on numerous 
occasions for female related problems, but with identifiable 
causes.  Records indicate that the veteran was released from 
active duty because she was pregnant and unable to perform 
her duties as assigned.

Absent evidence of substantiated in-service personal assaults 
or medical evidence linking the veteran's current major 
depression to any in-service assaults, or stating that her 
depression is otherwise related to active service, the Board 
finds that service connection is not warranted. 

To the extent that the veteran contends that she has major 
depression that is related to active service, particularly 
in-service personal assaults, it is now well established that 
a person without medical training, such as the veteran, is 
not competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (19920; see also 
38 C.F.R. § 3.159(a) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that service connection for major depression is 
warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
the benefit of the doubt, but there 





is not such a state of equipoise of the positive evidence 
with the negative evidence to otherwise grant the veteran's 
claim.  The appeal is accordingly denied.


ORDER

Service connection for major depression is denied.



________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



